EXHIBIT 13.1 TRANSCANADA PIPELINES LIMITED- THIRD QUARTER 2012 QuarterlyReport to Shareholders Management's Discussion and Analysis This Management's Discussion and Analysis (MD&A) dated October 29, 2012 should be read in conjunction with the accompanying unaudited Condensed Consolidated Financial Statements of TransCanada PipeLines Limited (TCPL or the Company) for the three and nine months ended September 30, 2012. The condensed consolidated financial statements of the Company have been prepared in accordance with United States (U.S.) generally accepted accounting principles (U.S. GAAP). Comparative figures, which were previously presented in accordance with Canadian generally accepted accounting principles as defined in Part V of the Canadian Institute of Chartered Accountants Handbook (CGAAP), have been adjusted as necessary to be compliant with the Company's accounting policies under U.S. GAAP, which is discussed further in the Changes in Accounting Policies section in this MD&A. This MD&A should also be read in conjunction with the audited Consolidated Financial Statements and notes thereto, and the MD&A contained in TCPL's 2011 Annual Report, as prepared in accordance with CGAAP, for the year ended December 31, 2011. Additional information relating to TCPL, including the Company's Annual Information Form and other continuous disclosure documents, is available on SEDAR at www.sedar.com under TransCanada PipeLines Limited's profile. "TCPL" or "the Company" includes TransCanada PipeLines Limited and its subsidiaries, unless otherwise indicated. Amounts are stated in Canadian dollars unless otherwise indicated. Abbreviations and acronyms used but not otherwise defined in this MD&A are identified in the Glossary of Terms contained in TCPL's 2011 Annual Report. Forward-Looking Information This MD&A contains certain information that is forward looking and is subject to important risks and uncertainties. The words "anticipate", "expect", "believe", "may", "will", "should", "estimate", "project", "outlook", "forecast", "intend", "target", "plan" or other similar words are typically used to identify such forward-looking information. Forward-looking statements in this document are intended to provide TCPL security holders and potential investors with information regarding TCPL and its subsidiaries, including management's assessment of TCPL's and its subsidiaries' future plans and financial outlook. Forward-looking statements in this document may include, but are not limited to, statements regarding: · anticipated business prospects; · financial and operational performance of TCPL and its subsidiaries and affiliates; · expectations or projections about strategies and goals for growth and expansion; · expected cash flows; · expected costs; · expected costs for projects under construction; · expected schedules for planned projects (including anticipated construction and completion dates); · expected regulatory processes and outcomes; · expected outcomes with respect to legal proceedings, including arbitration; · expected capital expenditures and contractual obligations; · expected operating and financial results; and · expected impact of future commitments and contingent liabilities. THIRD QUARTER REPORT 2012 TRANSCANADA PIPELINES LIMITED [2 These forward-looking statements reflect TCPL's beliefs and assumptions based on information available at the time the statements were made and, as such, are not guarantees of future performance. By their nature, forward-looking statements are subject to various assumptions, risks and uncertainties which could cause TCPL's actual results and achievements to differ materially from the anticipated results or expectations expressed or implied in such statements. Key assumptions on which TCPL's forward-looking statements are based include, but are not limited to, assumptions about: · commodity and capacity prices; · inflation rates; · timing of debt issuances and hedging; · regulatory decisions and outcomes; · arbitration decisions and outcomes; · foreign exchange rates; · interest rates; · tax rates; · planned and unplanned outages and utilization of the Company’s pipeline and energy assets; · asset reliability and integrity; · access to capital markets; · anticipated construction costs, schedules and completion dates; and · acquisitions and divestitures. The risks and uncertainties that could cause actual results or events to differ materially from current expectations include, but are not limited to: · the ability of TCPL to successfully implement its strategic initiatives and whether such strategic initiatives will yield the expected benefits; · the operating performance of the Company's pipeline and energy assets; · the availability and price of energy commodities; · amount of capacity payments and revenues from the Company’s energy business; · regulatory decisions and outcomes; · outcomes with respect to legal proceedings, including arbitration; · counterparty performance; · changes in political environment; · changes in environmental and other laws and regulations; · competitive factors in the pipeline and energy sectors; · construction and completion of capital projects; · labour, equipment and material costs; · access to capital markets; · interest and currency exchange rates; · weather; · technological developments; and · economic conditions in North America. Additional information on these and other factors is available in the reports filed by TCPL with Canadian securities regulators and with the U.S. Securities and Exchange Commission (SEC). THIRD QUARTER REPORT 2012 TRANSCANADA PIPELINES LIMITED [3 Readers are cautioned against placing undue reliance on forward-looking information, which is given as of the date it is expressed in this MD&A or otherwise stated, and not to use future-oriented information or financial outlooks for anything other than their intended purpose. TCPL undertakes no obligation to publicly update or revise any forward-looking information in this MD&A or otherwise stated, whether as a result of new information, future events or otherwise, except as required by law. Non-GAAP Measures TCPL uses the measures Comparable Earnings, Earnings Before Interest, Taxes, Depreciation and Amortization (EBITDA), Comparable EBITDA, Earnings Before Interest and Taxes (EBIT), Comparable EBIT, Comparable Interest Expense, Comparable Interest Income and Other, Comparable Income Taxes and Funds Generated from Operations in this MD&A. These measures do not have any standardized meaning as prescribed by U.S. GAAP. They are, therefore, considered to be non-GAAP measures and are unlikely to be comparable to similar measures presented by other entities. Management of TCPL uses these non-GAAP measures to improve its ability to compare financial results among reporting periods and to enhance its understanding of operating performance, liquidity and ability to generate funds to finance operations. These non-GAAP measures are also provided to readers as additional information on TCPL's operating performance, liquidity and ability to generate funds to finance operations. EBITDA is an approximate measure of the Company's pre-tax operating cash flow and is generally used to better measure performance and evaluate trends of individual assets. EBITDA comprises earnings before deducting interest and other financial charges, income taxes, depreciation and amortization, net income attributable to non-controlling interests and preferred share dividends. EBITDA includes income from equity investments. EBIT is a measure of the Company's earnings from ongoing operations and is generally used to better measure performance and evaluate trends within each segment. EBIT comprises earnings before deducting interest and other financial charges, income taxes, net income attributable to non-controlling interests and preferred share dividends. EBIT includes income from equity investments. Comparable Earnings, Comparable EBITDA, Comparable EBIT, Comparable Interest Expense, Comparable Interest Income and Other, and Comparable Income Taxes comprise Net Income Applicable to Common Shares, EBITDA, EBIT, Interest Expense, Interest Income and Other, and Income Taxes, respectively, and are adjusted for specific items that are significant but are not reflective of the Company's underlying operations in the period. Specific items are subjective, however, management uses its judgement and informed decision-making when identifying items to be excluded in calculating these non-GAAP measures, some of which may recur. Specific items may include but are not limited to certain fair value adjustments relating to risk management activities, income tax adjustments, gains or losses on sales of assets, legal and bankruptcy settlements, and write-downs of assets and investments. These non-GAAP measures are calculated on a consistent basis from period to period. The specific items for which such measures are adjusted in each applicable period may only be relevant in certain periods and are disclosed in the Reconciliation of Non-GAAP Measures table in this MD&A. The Company engages in risk management activities to reduce its exposure to certain financial and commodity price risks by utilizing derivatives. The risk management activities which TCPL excludes from Comparable Earnings provide effective economic hedges but do not meet the specific criteria for hedge accounting treatment and, therefore, changes in their fair values are recorded in Net Income each year. The unrealized gains or losses from changes in the fair value of these derivative contracts are not considered to be representative of the underlying operations in the current period or the positive margin that will be realized upon settlement. As a result, these amounts have been excluded in the determination of Comparable Earnings. THIRD QUARTER REPORT 2012 TRANSCANADA PIPELINES LIMITED [4 The Reconciliation of Non-GAAP Measures table in this MD&A presents a reconciliation of these non-GAAP measures to Net Income Attributable to Common Shares. Funds Generated from Operations comprise Net Cash Provided by Operations before changes in operating working capital and allows management to better measure consolidated operating cash flow, excluding fluctuations from working capital balances which may not necessarily be reflective of underlying operations in the same period. A reconciliation of Funds Generated from Operations to Net Cash Provided by Operations is presented in the Summarized Cash Flow table in the Liquidity and Capital Resources section in this MD&A. THIRD QUARTER REPORT 2012 TRANSCANADA PIPELINES LIMITED [5 Reconciliation of Non-GAAP Measures Three months ended September 30 (unaudited) Natural Gas Pipelines Oil Pipelines Energy Corporate Total (millions of dollars) Comparable EBITDA Depreciation and amortization Comparable EBIT Other Income Statement Items Comparable interest expense Comparable interest income and other 22 Comparable income taxes Net income attributable to non-controlling interests Preferred share dividends Comparable Earnings Specific items (net of tax): Risk management activities(1) 20 Net Income Attributable to Common Shares Three months ended September 30 (unaudited) (millions of dollars) Comparable Interest Expense Specific item: Risk management activities(1) - 2 Interest Expense Comparable Interest Income and Other 22 Specific item: Risk management activities(1) 12 Interest Income and Other 34 Comparable Income Taxes Specific items: Income taxes attributable to risk management activities(1) 13 Income Taxes Expense Three months ended September 30 (unaudited)(millions of dollars) Risk Management Activities Gains/(Losses): Canadian Power 11 - U.S. Power 20 Natural Gas Storage Interest rate - 2 Foreign exchange 12 Income taxes attributable to risk management activities 13 Risk Management Activities 20 THIRD QUARTER REPORT 2012 TRANSCANADA PIPELINES LIMITED [6 Reconciliation of Non-GAAP Measures Nine months ended September 30 (unaudited) Natural Gas Pipelines Oil Pipelines Energy Corporate Total (millions of dollars) Comparable EBITDA Depreciation and amortization Comparable EBIT Other Income Statement Items Comparable interest expense Comparable interest income and other 66 52 Comparable income taxes Net income attributable to non-controlling interests Preferred share dividends Comparable Earnings Specific items (net of tax): Sundance A PPA arbitration decision - Risk management activities(1) Net Income Attributable to Common Shares Nine months ended September 30 (unaudited) (millions of dollars) Comparable Interest Expense Specific item: Risk management activities(1) - 2 Interest Expense Comparable Interest Income and Other 66 52 Specific item: Risk management activities(1) 4 Interest Income and Other 70 12 Comparable Income Taxes Specific items: Income taxes attributable to Sundance A PPA arbitration decision 5 - Income taxes attributable to risk management activities(1) 1 21 Income Taxes Expense (1) Nine months ended September 30 (unaudited)(millions of dollars) Risk Management Activities Gains/(Losses): Canadian Power 10 1 U.S. Power 4 ) Natural Gas Storage ) ) Interest rate - 2 Foreign exchange 4 ) Income taxes attributable to risk management activities 1 21 Risk Management Activities (4 ) ) THIRD QUARTERREPORT 2012 TRANSCANADA PIPELINES LIMITED [7 Consolidated Results of Operations Third Quarter Results Comparable Earnings in third quarter 2012 were $359 million compared to $409 million for the same period in 2011. Comparable Earnings excluded net unrealized after-tax gains of $20 million ($31 million pre-tax) (2011- losses of $30 million after tax ($43 million pre-tax)) resulting from changes in the fair value of certain risk management activities. Comparable Earnings decreased $50 million in third quarter 2012 compared to the same period in 2011 and reflected the following: · decreased Canadian Natural Gas Pipelines Comparable net income primarily due to lower earnings from the Canadian Mainline which excluded incentive earnings and reflected a lower investment base; · decreased U.S. and International Natural Gas Pipelines EBIT which primarily reflected lower revenue from ANR as well as the impact of capacity sold at lower rates on Great Lakes; · increased Oil Pipelines Comparable EBIT which reflected higher revenues primarily due to higher contracted volumes and higher final fixed tolls for the Cushing Extension section of the Keystone Pipeline system which came into effect in July 2012; · decreased Energy Comparable EBIT primarily due to the Sundance A power purchase arrangement (PPA) force majeure, lower Alberta PPA volumes, as well as a decrease in Equity Income from Bruce Power primarily due to a planned maintenance outage at Bruce A Unit 4, partially offset by higher contributions from Eastern Power due to higher Bécancour contractual earnings, and incremental earnings from Montagne-Sèche and phase one of Gros-Morne at Cartier Wind which were both placed in service in November 2011; · increased Comparable Interest Income and Other due to higher realized gains in 2012 compared to losses in 2011 on derivatives used to manage the Company’s exposure to foreign exchange rate fluctuations on U.S. dollar-denominated income, as well as gains in 2012 compared to losses in 2011 on translation of foreign denominated working capital balances; and · decreased Comparable Income Taxes primarily due to lower pre-tax earnings in 2012 compared to 2011. Comparable Earnings in the first nine months of 2012 were $1,042 million compared to $1,175 million for the same period in 2011. Comparable Earnings in the first nine months of 2012 excluded net unrealized after-tax losses of $4 million ($5 million pre-tax) (2011 - losses of $44 million after tax ($65 million pre-tax)) resulting from changes in the fair value of certain risk management activities. Comparable Earnings in the first nine months of 2012 also excluded a negative after-tax charge of $15 million ($20 million pre-tax) following the July 2012 Sundance A PPA arbitration decision that was recorded in second quarter 2012 but related to amounts originally recorded in fourth quarter 2011. THIRD QUARTERREPORT 2012 TRANSCANADA PIPELINES LIMITED [8 Comparable Earnings decreased $133 million for the first nine months of 2012 compared to the same period in 2011 and reflected the following: · decreased Canadian Natural Gas Pipelines Comparable net income primarily due to lower earnings from the Canadian Mainline which excluded incentive earnings and reflected a lower investment base; · decreased U.S. and International Natural Gas Pipelines EBIT which primarily reflected lower revenue resulting from uncontracted capacity and lower rates on Great Lakes as well as lower revenue from ANR, partially offset by incremental earnings from the Guadalajara pipeline, which was placed in service in June 2011; · increased Oil Pipelines Comparable EBIT as the Company commenced recording earnings from the Keystone Pipeline System in February 2011 and higher final fixed tolls for the Cushing Extension and the Wood River/Patoka sections which came into effect in July 2012 and May 2011, respectively, as well as higher volumes; · decreased Energy Comparable EBIT primarily as a result of the Sundance A PPA force majeure, a decrease in Equity Income from Bruce Power primarily due to lower volumes resulting from increased planned outage days, lower realized power prices and reduced waterflows at U.S. hydro facilities and lower Natural Gas Storage revenue, partially offset by higher contributions from Eastern Power primarily due to higher Bécancour contractual earnings and incremental earnings from Montagne-Sèche and phase one of Gros-Morne which were placed in service in November 2011; · decreased Comparable Interest Expense primarily due to lower interest expense on amounts due to TransCanada Corporation (TransCanada), partially offset by the negative impact of a stronger U.S. dollar on U.S. dollar-denominated interest, incremental interest expense on new debt issues in 2012 and 2011 and lower capitalized interest as assets under construction were placed in service; · increased Comparable Interest Income and Other due to gains in 2012 compared to losses in 2011 on translation of foreign denominated working capital balances; and · decreased Comparable Income Taxes primarily due to lower pre-tax earnings in 2012 compared to 2011. U.S. Dollar-Denominated Balances On a consolidated basis, the impact of changes in the value of the U.S. dollar on U.S. operations is partially offset by other U.S. dollar-denominated items as set out in the following table. The resultant pre-tax net exposure is managed using derivatives, further reducing the Company's exposure to changes in Canadian-U.S. foreign exchange rates. The average exchange rates to convert a U.S. dollar to a Canadian dollar for the three and nine months ended September 30, 2012 were 0.99 and 1.00, respectively (2011 - 0.98 and 0.98, respectively). THIRD QUARTERREPORT 2012 TRANSCANADA PIPELINES LIMITED [9 Summary of Significant U.S. Dollar-Denominated Amounts Three months ended Nine months ended (unaudited) September 30 September 30 (millions of U.S. dollars) U.S. Natural Gas Pipelines Comparable EBIT(1) U.S. Oil Pipelines Comparable EBIT(1) 92 78 U.S. Power Comparable EBIT(1) 57 63 71 Interest on U.S. dollar-denominated long-term debt Capitalized interest on U.S. capital expenditures 28 21 81 93 U.S. non-controlling interests and other 87 93 Refer to the Non-GAAP Measures section in this MD&A for further discussion of Comparable EBIT. THIRD QUARTER REPORT 2012 TRANSCANADA PIPELINES LIMITED [10 Natural Gas Pipelines Natural Gas Pipelines' Comparable EBIT was $429 million and $1.4 billion in the three and nine months ended September 30, 2012, respectively, compared to $467 million and $1.5 billion, respectively, for the same periods in 2011. Natural Gas Pipelines Results Three months ended Nine months ended (unaudited) September 30 September 30 (millions of dollars) 2012 2011 2012 2011 Canadian Natural Gas Pipelines Canadian Mainline Alberta System Foothills 29 31 90 96 Other (TQM(1), Ventures LP) 7 9 22 26 Canadian Natural Gas Pipelines Comparable EBITDA(2) Depreciation and amortization(3) Canadian Natural Gas Pipelines Comparable EBIT(2) U.S. and International Natural Gas Pipelines (in U.S.dollars) ANR 41 55 GTN(4) 28 29 84 Great Lakes(5) 16 26 51 81 TC PipeLines, LP(1)(6)(7) 19 22 57 64 Other U.S. Pipelines (Iroquois(1), Bison(8), Portland(7)(9)) 22 18 79 80 International (Tamazunchale, Guadalajara(10), TransGas(1), Gas Pacifico/INNERGY(1)) 27 27 85 52 General, administrative and support costs - Non-controlling interests(7) 39 45 U.S. and International Natural Gas Pipelines Comparable EBITDA(2) Depreciation and amortization(3) U.S. and International Natural Gas Pipelines Comparable EBIT(2) Foreign exchange 1 U.S. and International Natural Gas Pipelines Comparable EBIT(2)(in Canadian dollars) Natural Gas Pipelines Business Development Comparable EBITDA and EBIT(2) Natural Gas Pipelines Comparable EBIT(2) Summary: Natural Gas Pipelines Comparable EBITDA(2) Depreciation and amortization(3) Natural Gas Pipelines Comparable EBIT(2) Results from TQM, Northern Border, Iroquois, TransGas and Gas Pacifico/INNERGY reflect the Company's share of equity income from these investments. Refer to the Non-GAAP Measures section in this MD&A for further discussion of Comparable EBITDA and Comparable EBIT. Does not include depreciation and amortization from equity investments. Results reflect TCPL's direct ownership interest of 75 per cent effective May 2011 and 100 per cent prior to that date. THIRD QUARTER REPORT 2012 TRANSCANADA PIPELINES LIMITED [11 Represents TCPL's 53.6 per cent direct ownership interest. Effective May 2011, TCPL's ownership interest in TC PipeLines, LP decreased from 38.2 per cent to 33.3 per cent. As a result, the TC PipeLines, LP results include TCPL's decreased ownership in TC PipeLines, LP and TCPL's effective ownership through TC PipeLines, LP of 8.3 per cent of each of GTN and Bison since May 2011. Non-Controlling Interests reflects Comparable EBITDA for the portions of TC PipeLines, LP and Portland not owned by TCPL. Results reflect TCPL's direct ownership of 75 per cent of Bison effective May 2011 when 25 per cent was sold to TC PipeLines, LP and 100 per cent since January 2011 when Bison was placed in service. Represents TCPL's 61.7 per cent ownership interest. Includes Guadalajara's operations since June 2011 when the asset was placed in service. Net Income for Wholly Owned Canadian Natural Gas Pipelines Three months ended Nine months ended (unaudited) September 30 September 30 (millions of U.S. dollars) Canadian Mainline 47 61 Alberta System 53 51 Foothills 4 6 14 18 Canadian Natural Gas Pipelines Canadian Mainline's net income of $47 million and $140 million in the three and nine months ended September 30, 2012, respectively, decreased $14 million and $46 million from $61 million and $186 million in the same periods in 2011. Canadian Mainline's net income for the three and nine months ended September 30, 2011 included incentive earnings earned under an incentive arrangement in the five-year tolls settlement which expired December 31, 2011. In the absence of a National Energy Board (NEB) decision with respect to the 2012-2013 tolls application, which is not expected until late first quarter 2013, Canadian Mainline's 2012 year-to-date results continued to reflect the last NEB-approved rate of return on common equity of 8.08 per cent on deemed common equity of 40 per cent and excluded incentive earnings. In addition, Canadian Mainline's 2012 year-to-date net income decreased as a result of a lower average investment base compared to the prior year. The Alberta System's net income in the three and nine months ended September 30, 2012, was $53 million and $153 million, respectively, compared to $51 million and $149 million for the same periods in 2011. The positive impact on 2012 net income from a higher average investment base was mostly offset by lower incentive earnings for the three and nine months ending September 30, 2012. Canadian Mainline's Comparable EBITDA for the three and nine months ended September 30, 2012 of $247 million and $744 million, respectively, decreased $17 million and $52 million compared to the same periods in 2011. EBITDA from the Canadian Mainline reflects the net income variances discussed above as well as variances in depreciation, financial charges and income taxes which are recovered in revenue on a flow-through basis and, therefore, do not impact net income. U.S. and International Natural Gas Pipelines ANR's Comparable EBITDA in the three and nine months ended September 30, 2012 was US$41 million and US$191 million, respectively, compared to US$55 million and US$233 million for the same periods in 2011. The decreases were primarily due to lower transportation and storage revenues, higher operating and maintenance costs, lower incidental commodity sales and a second quarter 2011 settlement with a counterparty. THIRD QUARTER REPORT 2012 TRANSCANADA PIPELINES LIMITED [12 GTN's Comparable EBITDA in the three and nine months ended September 30, 2012 was US$28 million and US$84 million, respectively, compared to US$29 million and US$105 million for the same periods in 2011. The decrease in the nine months ended September 2012 compared to 2011 was primarily due to TCPL's sale of a 25 per cent interest in GTN to TC PipeLines, LP in May 2011. Great Lakes' Comparable EBITDA in the three and nine months ended September 30, 2012 was US$16 million and US$51 million, respectively, compared to US$26 million and US$81 million for the same periods in 2011. The decreases were due to lower transportation revenue resulting from unsold long-haul winter capacity as well as summer capacity sold under short-term contracts at lower rates compared to the same period in 2011. International Comparable EBITDA increased US$33 million for the nine months ended September 30, 2012 compared to the same period in 2011. The increase was primarily due to incremental earnings from the Guadalajara pipeline which was placed in service in June 2011. Business Development Natural Gas Pipelines' Business Development Comparable EBITDA loss from business development activities decreased $7 million and $12 million in the three and nine months ended September 30, 2012, respectively, compared to the same periods in 2011. The decreases in business development costs were primarily related to reduced activity in 2012 for the Alaska Pipeline Project and a levy charged by the NEB in March 2011 to recover the Aboriginal Pipeline Group's proportionate share of costs relating to the Mackenzie Gas Project hearings. Depreciation and Amortization Natural Gas Pipelines' Depreciation and Amortization increased $9 million for the nine months ended September 30, 2012 compared to the same period in 2011. The increase was primarily due to incremental depreciation for the Guadalajara pipeline which was placed in service in June 2011. Operating Statistics Nine months ended September 30 Canadian Mainline(1) Alberta System(2) ANR(3) (unaudited) Average investment base (millions of dollars) n/a n/a Delivery volumes (Bcf) Total Average per day Canadian Mainline's throughput volumes in the above table reflect physical deliveries to domestic and export markets. Canadian Mainline's physical receipts originating at the Alberta border and in Saskatchewan for the nine months ended September 30, 2012 were 659 Bcf (2011 - 912 Bcf); average per day was 2.4 Bcf (2011 - 3.3 Bcf). Field receipt volumes for the Alberta System for the nine months ended September 30, 2012 were 2,747 Bcf (2011 - 2,643 Bcf); average per day was 10.0 Bcf (2011 - 9.7 Bcf). Under its current rates, which are approved by the FERC, ANR's results are not impacted by changes in its average investment base. Oil Pipelines Oil Pipelines Comparable EBIT for the three and nine months ended September 30, 2012 was $140 million and $417 million, respectively, compared to $118 million and $313 million for the three and eight month periods in 2011. THIRD QUARTER REPORT 2012 TRANSCANADA PIPELINES LIMITED [13 Oil Pipelines Results Nine months Eight months (unaudited) Three months ended September 30 ended September 30 ended September 30 (millions of dollars) 2012 Keystone Pipeline System Oil Pipeline Business Development Oil Pipelines Comparable EBITDA(1) Depreciation and amortization Oil Pipelines Comparable EBIT(1) Comparable EBIT denominated as follows: Canadian dollars 48 41 U.S. dollars 92 78 Foreign exchange - 1 Oil Pipelines Comparable EBIT(1) Refer to the Non-GAAP Measures section in this MD&A for further discussion of Comparable EBITDA and Comparable EBIT. Keystone Pipeline System The Keystone Pipeline System's Comparable EBITDA of $180 million and $532 million for the three and nine months ended September 30, 2012, respectively, increased $23 million and $122 million compared to the three and eight month periods in 2011. These increases reflected higher revenues primarily resulting from higher contracted volumes, the impact of higher final fixed tolls on the Cushing Extension and Wood River/Patoka sections of the system which came into effect in July 2012 and May 2011, respectively, and nine months of earnings being recorded in 2012 compared to eight months in 2011. EBITDA from the Keystone Pipeline System is primarily generated from payments received under long-term commercial arrangements for committed capacity that are not dependant on actual throughput. Uncontracted capacity is offered to the market on a spot basis and, when capacity is available, provides opportunities to generate incremental EBITDA. Depreciation and Amortization Oil Pipelines Depreciation and Amortization increased $14 million for the nine months ended September 30, 2012 compared to the corresponding period in 2011 and primarily reflected nine months of operations compared to eight months in 2011 for the Wood River/Patoka and Cushing Extension sections of the Keystone Pipeline System. THIRD QUARTER REPORT 2012 TRANSCANADA PIPELINES LIMITED [14 Operating Statistics Three months ended September 30 Nine months ended September 30 Eight months ended September 30 (unaudited) 2012 2011 2012 2011 Delivery volumes(thousands of barrels)(1) Total Average per day Delivery volumes reflect physical deliveries. THIRD QUARTER REPORT 2012 TRANSCANADA PIPELINES LIMITED [15 Energy Energy's Compararable EBIT was $197 million and $466 million for the three and nine months ended September 30, 2012, respectively, compared to $287 million and $720 million, respectively, for the same periods in 2011. Energy Results Three months ended Nine months ended (unaudited) September 30 September 30 (millions of dollars) Canadian Power Western Power(1)(2) 93 Eastern Power(1)(3) 85 72 Bruce Power(1) 4 47 22 General, administrative and support costs Canadian Power Comparable EBITDA(4) Depreciation and amortization(5) Canadian Power Comparable EBIT(4) U.S. Power (in U.S. dollars) Northeast Power General, administrative and support costs U.S. Power Comparable EBITDA(4) 87 90 Depreciation and amortization U.S. Power Comparable EBIT(4) 57 63 71 Foreign exchange - - U.S. Power Comparable EBIT(4)(in Canadian dollars) 56 63 71 Natural Gas Storage Alberta Storage(1) 20 12 54 62 General, administrative and support costs Natural Gas Storage Comparable EBITDA(4) 17 11 47 56 Depreciation and amortization(5) Natural Gas Storage Comparable EBIT(4) 15 9 39 47 Energy Business Development Comparable EBITDA and EBIT(1)(4) E Energy Comparable EBIT(1)(4) Summary: Energy Comparable EBITDA(4) Depreciation and amortization(5) Energy Comparable EBIT(4) Results from ASTC Power Partnership, Portlands Energy, Bruce Power and CrossAlta reflect the Company's share of equity income from these investments. Includes Coolidge effective May 2011. Includes Montagne-Sèche and phase one of Gros-Morne at Cartier Wind effective November 2011. Refer to the Non-GAAP Measures section in this MD&A for further discussion of Comparable EBITDA and Comparable EBIT. Does not include depreciation and amortization of equity investments. THIRD QUARTER REPORT 2012 TRANSCANADA PIPELINES LIMITED [16 Canadian Power Western and Eastern Canadian Power Comparable EBIT(1)(2)(3) Three months ended Nine months ended (unaudited) September 30 September 30 (millions of dollars) 2012 2011 2012 2011 Revenue Western Power(2) Eastern Power(3) 99 Other(4) 19 14 66 54 Income from Equity Investments(5) 28 39 45 85 Commodity Purchases Resold Western Power Other(6) Plant operating costs and other Sundance A PPA arbitration decision(7) - - - General, administrative and support costs Comparable EBITDA(1) Depreciation and amortization(8) Comparable EBIT(1) Refer to the Non-GAAP Measures section in this MD&A for further discussion of Comparable EBITDA and Comparable EBIT. Includes Coolidge effective May 2011. Includes Montagne-Sèche and phase one of Gros-Morne at Cartier Wind effective November 2011. Includes sales of excess natural gas purchased for generation and thermal carbon black. Results reflect equity income from TCPL's 50 per cent ownership interest in each of ASTC Power Partnership, which holds the Sundance B PPA, and Portlands Energy. Includes the cost of excess natural gas not used in operations. Refer to the Recent Developments section in this MD&A for more information regarding the Sundance A PPA arbitration decision. Excludes depreciation and amortization of equity investments. THIRD QUARTER REPORT 2012 TRANSCANADA PIPELINES LIMITED [17 Western and Eastern Canadian Power Operating Statistics(1) Three months ended Nine months ended September 30 September 30 (unaudited) Volumes (GWh) Generation Western Power(2) Eastern Power(3) Purchased Sundance A, B and Sheerness PPAs(4) Other purchases - 60 46 Contracted Western Power(2) Eastern Power(3) Spot Western Power Plant Availability(5) Western Power(2)(6) 91% 98% 96% 97% Eastern Power(3)(7) 97% 96% 89% 96% Includes TCPL's share of Equity Investments' volumes. Includes Coolidge effective May 2011. Includes Montagne-Sèche and phase one of Gros-Morne at Cartier Wind effective November 2011 and volumes related to TCPL's 50 per cent ownership interest in Portlands Energy. Includes TCPL's 50 per cent ownership interest of Sundance B volumes through the ASTC Power Partnership. No volumes were delivered under the Sundance A PPA in 2012 or 2011. Plant availability represents the percentage of time in a period that the plant is available to generate power regardless of whether it is running. Excludes facilities that provide power under PPAs. Bècancour has been excluded from the availability calculation as power generation has been suspended since 2008. Western Power's Comparable EBITDA of $93 million and $251 million for the three and nine months ended September 30, 2012 decreased $57 million and $90 million compared to the same periods of 2011, respectively. Throughout first quarter 2012, revenues and costs related to the Sundance A PPA had been recorded as though the outages of Units 1 and 2 were interruptions of supply. As a result of the Sundance A PPA arbitration decision received in July 2012, a $30 million charge, equivalent to the amount of pre-tax income recorded in first quarter 2012, was recorded in second quarter 2012. Because the plant is now in force majeure, revenues and costs will not be recorded until the plant returns to service. Western Power's Comparable EBITDA for the three and nine months ended September 30, 2011 included $48 million and $99 million, respectively, of accrued earnings related to the Sundance A PPA. Refer to the Recent Developments section in this MD&A for further discussion regarding the Sundance A PPA arbitration decision. The decrease in Western Power's Comparable EBITDA in third quarter 2012 compared to 2011 was primarily due to the Sundance A PPA force majeure as well as lower volumes, partially offset by higher realized power prices. THIRD QUARTER REPORT 2012 TRANSCANADA PIPELINES LIMITED [18 The decrease in Western Power's Comparable EBITDA for the nine months ended September 30, 2012 compared to the same period in 2011 primarily reflected the Sundance A PPA force majeure as well as the impact of lower volumes sold, partially offset by the impact of lower fuel costs, incremental earnings from Coolidge which was placed in service in May 2011, and higher realized power prices. Purchased volumes for the three and nine months ended September 30, 2012 decreased compared to the same periods in 2011 primarily due to decreased utilization of the Sundance B and Sheerness PPAs during periods of lower spot market power prices and higher plant outage days. Average spot market power prices decreased 18 per cent to $78 per megawatt hour (MWh) and 23 per cent to $59 per MWh for the three and nine months ended September 30, 2012, respectively, compared to the same periods in 2011. Despite the decrease in spot prices, Western Power earned a higher realized price per MWh for the three and nine months ended September 30, 2012 compared to the same periods in 2011 as a result of contracting activities. Western Power's Power Revenue of $152 million and $482 million for the three and nine months ended September 30, 2012, respectively, decreased $87 million and $121 million, respectively, compared to the same periods in 2011 primarily due to the Sundance A PPA force majeure as well as lower purchased volumes, partially offset by higher realized power prices. Revenue for the nine months ended September 30, 2012 was also positively affected by Coolidge being placed in service in May 2011. Western Power's Commodity Purchases Resold of $70 million and $207 million for the three and nine months ended September 30, 2012, respectively, decreased $33 million and $72 million, respectively, compared to the same periods in 2011 primarily due to the Sundance A PPA force majeure, as well as lower purchased volumes. Eastern Power's Comparable EBITDA of $85 million and $251 million for the three and nine months ended September 30, 2012 increased $13 million and $36 million, respectively, compared to the same periods in 2011. Similarly, Eastern Power's Power Revenues of $108 million and $309 million for the three and nine months ended September 30, 2012 increased $9 million and $23 million, respectively, compared to the same periods in 2011. The increases were primarily due to higher Bècancour contractual earnings and incremental earnings from Montagne-Sèche and phase one of Gros-Morne at Cartier Wind, which were both placed in service in November 2011. Income from Equity Investments of $28 million and $45 million, respectively, for the three and nine months ended September 30, 2012 decreased $11 million and $40 million, respectively, compared to the same periods in 2011 primarily due to lower earnings from the ASTC Power Partnership as a result of lower Sundance B PPA volumes and lower spot market power prices. Income from Equity Investments for the nine months ended September 30, 2012 was also impacted by lower earnings from Portlands Energy due to an unplanned outage in second quarter 2012. Plant Operating Costs and Other, which includes fuel gas consumed in power generation, of $58 million and $160 million for the three and nine months ended September 30, 2012, respectively, decreased $4 million and $20 million compared to the same periods in 2011 primarily due to decreased natural gas fuel prices in 2012 compared to 2011. Depreciation and Amortization for the nine months ended September 30, 2012 increased $11 million compared to the same period in 2011 primarily due to Montagne-Sèche and phase one of Gros-Morne at Cartier Wind and Coolidge being placed in service. Approximately 91 per cent of Western Power sales volumes were sold under contract in third quarter 2012 compared to 81 per cent in third quarter 2011. To reduce its exposure to spot market prices in Alberta, as at September 30, 2012, Western Power had entered into fixed-price power sales contracts to sell approximately 2,100 gigawatt hours (GWh) for the remainder of 2012 and 5,700 GWh for 2013. Eastern Power's sales volumes were 100 per cent sold under contract and are expected to be fully contracted going forward. THIRD QUARTER REPORT 2012 TRANSCANADA PIPELINES LIMITED [19 Bruce Power Results (TCPL's share) Three months ended Nine months ended (unaudited) September 30 September 30 (millions of dollars unless otherwise indicated) Income/(Loss) from Equity Investments(1) Bruce A 16 48 Bruce B 43 31 63 4 47 22 Comprised of: Revenues Operating expenses Depreciation and other 4 47 22 Bruce Power- Other Information Plant availability(2) Bruce A 59% 97% 55% 98% Bruce B 99% 94% 94% 88% Combined Bruce Power 87% 95% 76% 91% Planned outage days Bruce A 60 - 5 Bruce B - 19 46 92 Unplanned outage days Bruce A 7 4 7 13 Bruce B 2 - 25 24 Sales volumes (GWh)(1) Bruce A Bruce B Realized sales price per MWh Bruce A Bruce B(3) Combined Bruce Power Represents TCPL's 48.9 per cent ownership interest in Bruce A and 31.6 per cent ownership interest in Bruce B. Plant availability represents the percentage of time in a year that the plant is available to generate power regardless of whether it is running. Includes revenue received under the floor price mechanism and from contract settlements as well as volumes and revenues associated with deemed generation. TCPL's Equity Income from Bruce A decreased $55 million and $143 million for the three and nine months ended September 30, 2012, respectively, to losses of $39 million and $95 million compared to income of $16 million and $48 million for the same periods in 2011. The third quarter decrease was primarily due to lower volumes resulting from the Unit 4 planned outage which commenced on August 2, 2012. The decrease for the nine months ended September 30, 2012 also reflected the impact of the Unit 3 West Shift Plus planned outage which commenced in November 2011 and was completed in June 2012. Refer to the Recent Developments section in this MD&A for further discussion of these planned outages. THIRD QUARTER REPORT 2012 TRANSCANADA PIPELINES LIMITED [20 TCPL's Equity Income from Bruce B for the three and nine months ended September 30, 2012 of $43 million and $117 million, respectively, increased $12 million and $54 million compared to the same periods in 2011. The increases were primarily due to higher volumes and lower operating costs resulting from fewer planned outage days, lower lease expense and higher realized prices.Provisions in the Bruce B lease agreement with Ontario Power Generation provide for a reduction in annual lease expense if the annual average Ontario spot price for electricity is less than $30 per MWh. The average spot price has been below $30 per MWh for the first nine months of 2012, and this is expected to continue throughout 2012. Under a contract with the Ontario Power Authority (OPA), all output from Bruce A in third quarter 2012 was sold at a fixed price of $68.23 per MWh (before recovery of fuel costs from the OPA) compared to $66.33 per MWh in third quarter 2011. Also under a contract with the OPA, all output from the Bruce B units was subject to a floor price of $51.62 per MWh in third quarter 2012 compared to $50.18 in third quarter 2011. Both the Bruce A and Bruce B contract prices are adjusted annually for inflation on April 1. Amounts received under the Bruce B floor price mechanism, within a calendar year, are subject to repayment if the monthly average spot price exceeds the floor price. With respect to 2012, TCPL currently expects spot prices to be less than the floor price for the year, therefore, no amounts recorded in revenues in 2012 are expected to be repaid. The Unit 4 outage, which commenced on August 2, 2012, is expected to be completed in late fourth quarter 2012. There are no further outages planned at Bruce Power for the remainder of 2012. In October 2012, Bruce Power completed the refurbishment of Units 1 and 2 and returned Unit 1 to service on October 22, 2012. Bruce Power also synchronized Unit 2 to Ontario's electrical grid on October 16, 2012 and commercial operations for this unit are expected to commence shortly. U.S. Power U.S. Power Comparable EBIT(1)(2) Three months ended Nine months ended (unaudited) September 30 September 30 (millions of U.S. dollars) 2012 2011 2012 2011 Revenues Power(3) Capacity 75 70 Other(4) 5 11 29 54 Commodity purchases resold Plant operating costs and other(4) General, administrative and support costs Comparable EBITDA(1) 87 90 Depreciation and amortization Comparable EBIT(1) 57 63 71 Refer to the Non-GAAP Measures section in this MD&A for further discussion of Comparable EBITDA and Comparable EBIT. Certain comparative figures have been reclassified to conform with the financial statement presentation adopted for the current period. The realized gains and losses from financial derivatives used to purchase and sell power, natural gas and fuel oil to manage U.S. Power's assets are presented on a net basis in Power Revenues. Includes revenues and costs related to a third-party service agreement at Ravenswood, the activity level of which decreased in 2011. THIRD QUARTER REPORT 2012 TRANSCANADA PIPELINES LIMITED [21 U.S. Power Operating Statistics Three months ended Nine months ended September 30 September 30 (unaudited) 2012 2011 2012 2011 Physical Sales Volumes (GWh) Supply Generation Purchased Plant Availability(1) 96% 96% 86% 88% Plant availability represents the percentage of time in a period that the plant is available to generate power regardless of whether it is running. U.S. Power's Comparable EBITDA of US$87 million and US$161 million for the three and nine months ended September 30, 2012, respectively, decreased US$3 million and US$80 million compared to the same periods in 2011. The reductions were primarily due to lower realized power prices, higher load serving costs, and reduced water flows at the U.S. hydro facilities, partially offset by increased sales to wholesale, commercial and industrial customers. Physical sales volumes for the three and nine months ended September 30, 2012 have increased compared to the same period in 2011 primarily due to higher purchased volumes to serve increased sales to wholesale, commercial and industrial customers in the PJM and New England markets. Generation volumes have been negatively impacted by reduced hydro volumes throughout 2012, however this was more than offset by higher generation volumes from other U.S. Power facilities in third quarter 2012. U.S. Power's Power Revenue of US$408 million for the three months ended September 30, 2012 increased US$72 million compared to the same period in 2011. The increase was primarily due to higher sales volumes to wholesale, commercial and industrial customers, partially offset by lower realized power prices. Power Revenue of US$836 million for the nine months ended September 30, 2012 decreased US$95 million compared to the same period in 2011 primarily due to lower realized power prices partially offset by increased sales volumes. Capacity Revenue of US$75 million for the three months ended September 30, 2012 increased US$5 million compared to the same period in 2011 due to higher realized capacity prices in New York partially offset by lower New England capacity prices. Capacity Revenue of US$181 million for the nine months ended September 30, 2012, decreased US$2 million compared to the same period in 2011 as lower capacity prices in New England more than offset higher realized capacity prices in New York. Commodity Purchases Resold of US$268 million and US$548 million for the three and nine months ended September 30, 2012, respectively, increased US$100 million and US$49 million compared to the same periods in 2011 due to higher volumes of physical power purchased for resale under power sales commitments to wholesale, commercial and industrial customers and higher load serving costs, partially offset by lower power prices. Plant Operating Costs and Other, which includes fuel gas consumed in generation, of US$120 million and US$303 million for the three and nine months ended September 30, 2012, respectively, decreased US$29 million and US$96 million compared to the same periods in 2011 primarily due to lower natural gas fuel prices. THIRD QUARTER REPORT 2012
